Citation Nr: 0030782	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorders secondary to service-connected fracture of the left 
tibia/fibula with residual shortening of the left leg.

2.  Entitlement to service connection for peripheral vascular 
disease of the left leg secondary to service-connected 
fracture of the left tibia/fibula with residual shortening of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1951 to 
December 1953.

This appeal is from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
June 1997 for development of the evidence.  The case is now 
returned to the Board.  When last before the Board, the 
appeal included the issue of entitlement to an increased 
rating for lumbosacral strain.  The appellant withdrew the 
appeal in writing in January 2000.  38 C.F.R. § 20.204 
(2000).

Appeal has been initiated on the issue of entitlement to 
secondary service connection for peripheral neuropathy of the 
left leg through the filing of a notice of disagreement 
(NOD). That issue is the subject of the remand herein.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a disorder of either hip.

2.  There is no competent medical evidence that service-
connected fracture of the left tibia/fibula with residual 
left leg shortening caused or aggravated disability from 
peripheral vascular disease of the left leg.


CONCLUSIONS OF LAW

1.  Secondary service connection for bilateral hip disability 
as proximately due to or resulting from fracture of the left 
tibia/fibula with residual left leg shortening is not 
warranted.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.310(a) (2000).

2.  Secondary service connection for peripheral vascular 
disease of the left leg as proximately due to or resulting 
from fracture of the left tibia/fibula with residual left leg 
shortening is not warranted.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal the veteran sustained a 
simple, comminuted fracture of the left tibia and fibula 
without artery involvement in August 1952.  In September 
1952, he underwent open reduction with internal fixation with 
a steel rod, left tibia, after x-rays had shown the fracture 
was in precarious alignment with poor callus formation.  The 
surgical report noted that organized osseous tissue was 
curetted thoroughly from the tibial fracture site and the 
fracture reduced and fixed with a Kuchner nail.  The post-
operative course was uneventful.  He began weight bearing 
after three weeks, progressing rapidly, and was discharged in 
November 1952 able to perform military duty.

In July 1954, VA awarded service connection for old, healed 
fractures of the left tibia and fibula.  In November 1987, a 
VA examination showed a pelvic tilt to the left and the left 
leg 1.5 cm shorter than the right, diagnosed as shortened 
left leg secondary to left tibia/fibula fracture.  In 
December 1987, VA included shortening of the left leg as part 
of the service connected disability and awarded service 
connection for lumbar strain as secondary to the left leg 
shortening.

In July 1994, the appellant filed an informal claim for 
secondary service connection for problems in both hips and 
circulatory problems in his left leg.  He attributed these 
conditions to the shortened left leg.

VA outpatient records of February to October 1994 show the 
veteran sought treatment for increasing left leg pain for 
about three years.  On evaluation in February 1994, he 
complained of intermittent claudication of the left calf, 
reportedly evaluated at the same VA facility two years 
previously with finding of arterial blockage.  History 
included left leg fracture with internal fixation in service, 
which left the leg shortened 1/2 inch.  An April 1994 record 
noted the appellant had a myocardial infarction and coronary 
artery bypass graft done privately about a year and a half 
ago.  Arterial examination diagnosed left femoral popliteal 
artery disease.  In October 1994, the veteran provided a 
history of severe crush injury of the left leg in 1952 or 
1953 with a loss of about one and a half inches of the left 
leg, resulting in shortened left leg, imbalance, and back 
pain.  The diagnostic impression was then peripheral vascular 
disease with intermittent claudication.  A memorandum from 
the VA medical center received by the RO with the above 
outpatient records stated the veteran had no treatment there 
between 1991 and 1994.

On VA examination in January 1995, the veteran complained of 
hip pain.  He reported the history of left leg fracture and 
subsequent treatment in service.  The veteran reported having 
vascular surgery on his left leg in December 1994.  On 
examination the veteran had fresh scars related to vascular 
surgery and swelling of the left leg and foot.  He could walk 
with normal gait, including on his heels and toes.  The 
examiner was unable to detect any pelvic tilt or leg 
shortening.  On musculoskeletal examination, Trendelenburg 
test was normal.  There was good range of hip motion without 
discomfort.  The left leg had good pedal pulses, swelling as 
noted, and incompletely healed surgical scar.  X-ray study of 
the left leg revealed the old fracture with fixation hardware 
in place.  X-ray study showed the hip joints intact.  The 
examiner's impression was of no or no significant shortening 
of the leg, but the examiner also stated the measurements 
were not valid because of difficulty in measuring from the 
anterior/superior iliac crest due to overlying fat and the 
appellant's inability to relax.

The veteran testified at a VA hearing in August 1995.  He 
stated that he does have a short left leg, as shown by the 
uneven wear of his shoes and his need to have his pants 
hemmed an inch shorter on the left.  He stated that a VA 
doctor told him he had vascular problems in the area of the 
crush injury of his left leg and that he could have crushed 
an artery when he injured his leg, which could have caused 
the artery eventually to clog.  The veteran reported 
bilateral hip pain, for which Dr. Hodges treated him 
privately with physical therapy.  He reported pain in the low 
back and left hip, and that if he bumped his left hip, he 
felt sharp pain in his low back.  He reported that when 
initially treated for his left leg fracture, the doctors did 
not realized the bone was pulverized, and when he started 
walking on stairs, the bone collapsed and he lost about three 
or four inches of the bone.  He reported that that was why he 
had the fixation surgery, but the surgeons did not get the 
leg long enough, and thereafter he walked with a lowered left 
hip to compensate.  He reported his current peripheral 
vascular problems, commenting he found it hard to believe it 
was mere coincidence that his peripheral vascular problems 
were in his left leg in the area of his fracture, and not in 
his right leg.  He asserted that the peripheral vascular 
condition of the left leg was related to the fracture.

Private treatment records and statements of August to October 
1995 from Dr. Hodges reveal he treated the appellant for 
chronic sciatic irritation, which the appellant had had since 
the injury that shortened his left leg.  An August 1995 
statement reported the veteran had some inflammation along 
the sacroiliac joints and lumbosacral x-ray findings of the 
right iliac crest 1.5 to 2 cm higher than the left iliac 
crest.  The assessment was uneven hips with resultant 
scoliosis and sacroiliitis; osteoarthritis of the lumbar 
vertebrae and lumbosacral degenerative disc disease were also 
revealed.  August and October 1995 office notes show low back 
findings related to an uneven pelvis, which in turn related 
to the shortened left leg.  There were no findings recorded 
about the hip joints.

The RO wrote to the veteran in July 1997 informing him that 
to complete his application for disability compensation for 
peripheral vascular disease of the left lower extremity, he 
must submit medical evidence or a physician's statement 
verifying his testimony that a physician stated that there is 
a relationship between his left leg fracture and peripheral 
vascular disease of the left lower extremity.  The letter 
also instructed the appellant to submit any records of his 
December 1994 vascular surgery that he felt were pertinent to 
his claim.  The letter further informed the appellant that he 
should submit the requested evidence within 60 days, and that 
if he did not submit the evidence within one year of the date 
of the letter, VA could not pay any benefits for a time prior 
to the date of receipt of the evidence should the evidence 
subsequently established entitlement.

On VA examination in September 1997, the veteran reported the 
history of his left leg fracture and subsequent low back pain 
for years.  He reported the pain was more to the left side of 
his back and often felt to be in the substance of the left 
thigh.  He reported arterial reconstruction in the left leg 
in 1994, which reduced left thigh cramps.  The examination 
was said to confirm left leg shortening, and otherwise 
addressed the low back, as did the diagnoses.  The examiner 
reported trying to measure the leg lengths from the iliac 
crest, but he felt that measurement was not accurate in this 
case.  X-ray studies were made, but not reviewed in relation 
to the hips.  The examiner did not report a diagnosis 
regarding peripheral vascular disease or the hips.

On VA examination in December 1997, the examiner reported he 
had reviewed the appellant's VA claims folder in September 
1997.  He stated the purpose of the examination was to 
identify what pathologies or dysfunctions are attributable to 
the left tibia and fibula fracture and which are not.  The 
veteran reported increased low back pain since the September 
1997 examination, and that the pain radiated into the left 
hip or through the left buttock into the posterior thigh, but 
not below the knee.  Examination again revealed the dropped 
left pelvis and shortened left leg approximately of the 
amount noted in September 1997.

An anteroposterior x-ray film of the pelvis revealed both 
hips.  There were some slight excrescences along the superior 
acetabular rim, but the joint space of the hip was open 
without signs of degeneration and without signs of intra-
articular pathological process on either the right or the 
left side.  The left side in the vicinity of the hip joint 
showed surgical clips, which are markers from the previous 
vascular surgery.  There was some slight density in the upper 
aspect of the left sacroiliac articulation, but the joint 
space was still open.  The September 1997 lumbosacral films 
were reviewed and felt still valid.  The hip joints in that 
view showed adequate spacing.  The examiner reported the 
positive impressions, which all pertained to the current 
position of the left leg and multiple lumbar and lumbosacral 
spine findings.  The examiner stated he was unable to find 
any evidence of disease of the hip joints.  The appellant 
demonstrated excellent range in tolerance of motion of both 
hips in the supine position.  Based on this, the examiner 
felt the appellant was relatively free of a pathological 
process.

Private hospital records of May and June 1998 pertain to 
lumbar surgery and pathology.  They contain no information 
about the hips or the left leg vasculature.

A VA neurological examination report of August 1998 and a 
follow-up December 1998 addendum reported on matters not at 
issue in this decision and reiterated the September and 
December 1997 orthopedic findings.  The neurologist reported 
he could not comment on vascular questions, as they were 
outside of his expertise.

On VA peripheral vascular examination in February 1999, the 
examiner reported he had reviewed the Board's remand decision 
and all of the appellant's medical records including his 
claims file.  The examiner noted the history of the left leg 
fracture and the onset of intermittent claudication of the 
left leg in approximately 1994.  He summarized the 
appellant's complaints and the medical findings from that 
period, including describing the December 1994 vascular 
surgery.  He noted that the intermittent claudication 
disappeared after the surgery, and that the appellant was not 
currently complaining of coolness of his feet or any type of 
vascular residuals in the left leg.  Upon vascular 
examination, the impression was postoperative status of 
reconstruction of the left superficial femoral artery for 
occlusive vascular disease of the left leg.

The examiner commented that the appellant fractured his left 
tibia and fibula in 1952 and did not have symptomatic 
vascular problems in that leg until approximately 1994.  The 
problems were in the superficial femoral artery, above the 
point of fracture of the bones in his left leg.  He opined, 
in essence, that from a medical standpoint, there was no way 
for the peripheral vascular problems to be related to the 
fracture of the left tibia and fibula.

In a supplemental statement of the case in January 2000, the 
RO noted that the appellant had not as yet responded to the 
July 1997 request for evidence.


II.  Analysis

The Board remanded this case in June 1997 for the RO to 
notify the appellant of the necessity for him to submit 
evidence in support of his claims.  Service medical records 
have been obtained.  VA and private treatment records have 
been associated with the file.  VA has also afforded the 
appellant physical examinations to assist him to produce 
medical evidence corroborating his contentions.  The 
appellant has not responded to the request for evidence, and 
nothing in the file suggests further examination is 
necessary.  The appellant has testified at a personal 
hearing.  VA has discharged its duty to assist the veteran to 
develop the facts in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5100, et seq.).  

The VA outpatient records of February to October 1994 provide 
notice of earlier VA treatment for peripheral vascular 
complaints.  The RO sought these records, and the custodial 
facility reported the appellant did not have treatment there 
in the time period referenced in the 1994 outpatient records.  
Consequently the putative records are not records that could 
reasonably be expected to be before the Secretary and the 
Board, and they are not constructively of record in this 
case.  Cf. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records that could reasonably be expected to be before the 
Secretary and the Board for claims adjudication are before 
the Secretary and Board in contemplation of law).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

In addition to direct service connection of a disability, 
i.e., showing the claimed disability is the direct result of 
disease or injury incurred in service, regulation provides 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2000).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  Allen 
v. Brown, 7 Vet. App. 439 (1995).


A.  Bilateral Hips

Diagnosis of a disorder or pathology of the hips, or either 
of them, is specifically a medical matter, beyond the 
competence of the appellant as a lay person to identify.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The evidence 
that the appellant does not have any disease or injury of the 
hips is uncontroverted.  The appellant may be competent to 
report pain that he subjectively experiences in his hips, but 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanches-Benitez v. West, 13 Vet. App. 282 (1999).

The evidence of record shows the veteran has several problems 
that cause pain, including radiation of pain into the left 
hip area, such as lumbosacral pathology, chronic sciatic 
irritation, sacroiliitis, and scoliosis, none of which are 
pathology of the hip.  The understandable interpretation by 
the lay claimant that these, or several of these, conditions 
and related symptoms are hip pathology demonstrates why the 
Court has held that an assertion of medical cause or 
diagnosis must come from someone with medical expertise to 
make it reliable evidence.  See Espiritu, 2 Vet. App. 492.

Although the appellant may feel himself to have disability in 
the hips, that subjective sensation alone is not a basis to 
award disability compensation for disability proximately due 
to or the result of service-connected disease or injury where 
there is no actual pathology and resulting disability in the 
hips.  38 C.F.R. § 3.310(a) (2000).  The appellant does not 
have a disability of the hips, secondary to his service-
connected injury or otherwise.  If a claimant does not have a 
disability, a claim for compensation for the putative 
disability must fail.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The preponderance of the evidence is against finding 
that the appellant has bilateral hip disability proximately 
due to or the result of service-connected fracture of the 
left tibia and fibula.  38 C.F.R. § 3.310(a) (2000); Allen, 7 
Vet. App. 439.


B.  Peripheral Vascular Disease of the Left Leg

The appellant has peripheral vascular disease of the left 
leg, but the only evidence associating it with his service 
connected left leg fractures is his testimony.  It is a 
medical question whether there is a relationship between the 
service-connected left leg fractures and the left leg 
peripheral vascular disease, and the veteran is not competent 
to proffer his opinion as medical evidence.  Espiritu, 2 Vet. 
App. 492.

The October 1994 VA outpatient record is not a medical 
finding, but a mere recordation of the appellant's historical 
report.  It is not transformed into competent medical 
evidence because the transcriber of the appellant's history 
happens to be a physician.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The record shows only diagnosis of peripheral 
vascular disease, not a medical opinion of a relationship 
between the peripheral vascular disease and the reported 
crush injury.  Consequently, it is not probative evidence of 
such a relationship.

The appellant testified in his hearing that he had a severe 
crush injury resulting in the removal of three inches of his 
tibia and fibula, apparently to bolster the impression of a 
severe injury of a sort likely to have caused or contributed 
to secondary pathology.  The testimony is not credible, 
because the contemporaneous medical record and the subsequent 
medical findings contradict it.  The service medical record 
shows simple comminuted fractures, not pulverization of the 
bone, and nothing in the many examination reports of record 
suggest a shortening of three to four inches.  Such a large 
loss of bone would not require repeated measuring to confirm 
the mere fact of a shortened leg.

The appellant's testimony that a VA physician told him that 
his vascular pathology was in the area of the crush injury 
lacks probative value, as lay recollections of medical 
findings and opinions are too attenuated from their source to 
be reliable evidence on medical questions.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Unlike the situation in 
Robinette, this appellant's testimony does not put the 
Secretary on notice of potentially relevant competent medical 
evidence.  The veteran's VA treatment records are already 
associated with the file, and they contain no such medical 
opinion.  In fact, the competent medical opinion is directly 
contrary to the veteran's assertion of what the physician 
told him.  The February 1999 VA examiner reported that the 
fracture and the peripheral vascular pathology were not in 
proximity to one another, and that there was no possibility 
that the fracture caused or contributed to the peripheral 
vascular pathology or disability related to that pathology.  
This evidence is of overwhelming probative value in this 
case.  It is uncontradicted by any other competent medical 
evidence and is thus dispositive of the question of secondary 
service connection.

The preponderance of the evidence is against finding that the 
veteran has disability related to peripheral vascular disease 
of the left leg proximately due to or resulting from service-
connected fracture of the left tibia and fibula.  38 C.F.R. 
§ 3.310(a) (2000); Allen, 7 Vet. App. 439.


ORDER

Secondary service connection for bilateral hip disability and 
for peripheral vascular disease of the left leg is denied.


REMAND

In January 2000, the RO adjudicated the issue of entitlement 
to secondary service connection for peripheral neuropathy of 
the left leg secondary to the service-connected left leg 
fracture, consolidating that issue with the claim for 
peripheral vascular disease.  The RO included the peripheral 
neuropathy issue consolidated with the peripheral vascular 
disease issue in a January 7, 2000, supplemental statement of 
the case (SSOC).  The veteran's representative included it in 
the same form in an August 2000 statement of accredited 
representative.  The appellant's representative did not 
include peripheral neuropathy in the appellant's brief of 
August 2000.

The RO also notified the appellant and his representative of 
the denial of service connection for peripheral neuropathy 
and of his appellate rights by letter of January 20, 2000.

The January 2000 adjudication was the initial adjudication 
regarding secondary service connection for peripheral 
neuropathy, and the appellant was properly notified by the 
January 20, 2000, letter.  38 C.F.R. §§ 3.103(b), 19.25 
(2000).  The August 2000 representative's statement is timely 
as a NOD as to the January 20, 2000 notice.  38 C.F.R. 
§ 20.302(a) (2000).  There having been notice of a rating and 
a timely notice of disagreement, the RO must provide the 
appellant and his representative a statement of the case and 
permit an appropriate period for the appellant to perfect an 
appeal if he wishes to do so.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

An issue initially set forth in a supplemental statement of 
the case may be perfected for appeal within 60 days of the 
date of mailing the SSOC, 38 C.F.R. § 20.302(c) (2000), as 
the RO's January 2000 letter transmitting the SSOC stated.  
The August 2000 representative's statement was too late to 
perfect an appeal as to peripheral neuropathy in response to 
a SSOC.  The Board deems the inclusion of the peripheral 
neuropathy issue in the SSOC erroneous as regards due process 
for appeals.  The appellant should not be precluded from 
appeal by that error given that he responded timely to the 
January 7, 2000, letter by which the RO simultaneously 
launched due process down a parallel track.

Accordingly, the case is REMANDED for the following action:

Review the matter of service connection 
for peripheral neuropathy of the left leg 
secondary to service-connected fracture 
of the left leg as required by the 
regulation governing action upon receipt 
of a NOD, and if the matter is not 
favorably resolved, provide the appellant 
and his representative a SOC with the 
required information about time and 
manner of perfecting an appeal.  
38 C.F.R. § 19.26 (2000).  Thereafter, 
the issue is to be returned to the Board 
if, and only if, the appellant perfects 
his appeal by filing a timely and 
adequate substantive appeal.

The appellant need take no further action until he is further 
informed.  The purpose of this REMAND is to afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


